     Case 4:21-cv-00472 Document 16 Filed on 09/07/21 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


Pabriny Thornton

v.                                           Case Number: 4:21−cv−00472

Nehls for Congress




                             NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Frances H Stacy
PLACE:
            United States District Court
            515 Rusk Avenue
            Houston, Texas 77002
DATE: 11/9/2021

TIME: 10:00 AM
TYPE OF PROCEEDING: Initial Conference


Date: September 7, 2021
                                                        Nathan Ochsner, Clerk
